Citation Nr: 1526516	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  14-00 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

 
REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Olson, Counsel



	INTRODUCTION	


The Veteran had active service from April 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from rating decisions dated in May 2011 and September 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) file, as well as the evidence in his physical claims file.  

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


	FINDINGS OF FACT	

1.  The evidence is at least in relative equipoise as to whether the Veteran had exposure to herbicides during active duty.
 
2.  Diabetes mellitus, type II, is presumptively related to herbicide exposure during active duty.

3.  Ischemic heart disease is presumptively related to herbicide exposure during active duty.
 

	

CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

7. The criteria for service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).
 

	REASONS AND BASES FOR FINDINGS AND CONCLUSIONS	

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In light of the favorable outcome of this appeal, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Diabetes mellitus and cardiovascular-renal disease, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Additionally, certain disorders associated with herbicide agent exposure such as type II diabetes mellitus and ischemic heart disease, are presumed to be service connected if they are manifested to a compensable degree within a specified time period.  See 38 C.F.R. §§ 3.307, 3.309. 

In this regard, the Board notes that the service treatment records do not indicate any treatment for, or manifestations of, diabetes mellitus or heart disease during service or within one year of discharge.  The Veteran testified in November 2013 that he was diagnosed as having diabetes mellitus between 1970 and 1975.  An Ischemic Heart Disease Disability Benefits Questionnaire completed by Dr. Shah indicates that the Veteran was diagnosed as having coronary artery disease in 2002, congestive heart failure in August 2008, and mitral insufficiency in August 2008.  

In this case, the Veteran contends that he is entitled to service connection for diabetes mellitus and ischemic heart disease to include as secondary to Agent Orange exposure in service.  The Veteran contends that while stationed in Thailand during the Vietnam Era, he patrolled the outer limits of compound and should, thus, be presumed to have been exposed to herbicides, warranting service connection on a presumptive basis.  

The Veteran does not contend, and the record does not establish, service in the Republic of Vietnam or in the Korean demilitarized zone (DMZ) that would enable a presumption of herbicide exposure.  38 C.F.R. § 3.307(a)(6).  In this case, the Veteran's service personnel records show that he was stationed with the 556 CE squadron in Thailand from May 1967 to February 1969 at U-Tapao Airfield. 

C&P Service's Memorandum for the Record on herbicide use in Thailand during the Vietnam Era indicates that according to the U.S. Department of Defense, only limited testing of tactical herbicides was conducted in Thailand from 2 April through 8 September 1964 at the Pranbun Military Reservation.  This location was not near any U.S. military installation or Royal Thai Air Force Base.  Other than the 1964 tests on the Pranbun Military Reservation, there were no records of tactical herbicide storage or use in Thailand.  Records indicate that commercial, not tactical, herbicides were frequently used for vegetation control within the perimeters of air bases during the Vietnam era.  There are no records of tactical herbicide spraying by RANCH HAND or Army Chemical Corps aircraft in Thailand after 1964, and RANCH HAND aircraft that sprayed herbicides in Vietnam were stationed in Vietnam, not in Thailand.  Although the use of tactical herbicides on allied bases in Thailand has not been reported, sporadic use of non-tactical (commercial) herbicides within fenced perimeters has been reported.  Therefore, if a Veteran's
MOS (military occupational specialty) or unit is one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.  Security police units were known to have walked the perimeters, especially dog handlers.  However, as noted above, there are no records to show that the same tactical herbicides used in Vietnam were used in Thailand.  

The Veteran's personnel records noted that his MOS was carpenter; his was not the type of MOS for which duty on the air base perimeter is presumed.  See VA Adjudication Procedure Manual, M21-1MR Part IV, Subpart ii, Chapter 2, Sec C(10)(q).  However, the specific duties of this position, particularly whether it involved duty on or near the perimeters of this base, were unclear.  

In a statement submitted by the Veteran in January 2011, he stated that during "pats" tour on a compound in Thailand, he and others took turns patrolling the outer limits of the compound and that this had them walking on greenery at the compound.    

This information was submitted to the Joint Service Records Research Center (JSRRC) for verification of the alleged herbicide exposure.  A response from the JSRRC was received in August 2011 indicating that U.S. Air Force (USAF) Station Listing for 1967 and additional available historical information reported that the 556th Civil Engineering Squadron (CES) was stationed at U-Tapao Royal Thai Naval Air Field (RTNAF), Thailand during 1967.  JSRRC noted that they were unable to document or verify that the Veteran or personnel assigned to the 556th CES were exposed to Agent Orange or tactical herbicides while serving at U-Tapao RTNAF, Thailand or that his duties required him to be on or near the perimeter of the base.  JSRRC noted that available historical information does not document Agent Orange or tactical herbicide spraying, testing or storage at U-Tapao RTNAF, Thailand during 1967.

In November 2013, the Veteran testified that he was assigned to the 556 Civil Engineering Squadron as a carpenter and that he lived at the end of the base near the water.  The Veteran testified that he did carpentry work around the base as well as building the revampments for bombers on the main base.  The Veteran testified that he stood guard duty approximately once a month and went around the area in vehicles.    

Although his MOS was a carpenter, the Board finds the Veteran's lay statements concerning his temporary detail working guard duty on the perimeter of the base consistent and credible.  As such, the Board extends consideration of herbicide exposure on a presumptive basis to the Veteran. 

Moreover, private medical records indicate diagnoses of ischemic cardiomyopathy as well as type II diabetes mellitus treated with Novolin injections.  

There is no evidence to rebut the presumption that the Veteran's type II diabetes mellitus and ischemic heart disease are the result of exposure to an herbicide agent as set forth at 38 C.F.R. § 3.307(a)(6).  Accordingly, the Board finds service connection for type II diabetes mellitus and ischemic heart disease is warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.



ORDER

Entitlement to service connection for ischemic heart disease as due to herbicide exposure is granted.

Entitlement to service connection for diabetes mellitus, type II, as due to herbicide exposure is granted.



___________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


